--------------------------------------------------------------------------------

Exhibit 10.4

PROXY AGREEMENT

This Proxy Agreement (the “Agreement”) is entered into as of August 08, 2008
between General Red International, Inc, a Texas corporation (“General Red”), and
Xingguo General Red Navel Orange Preservation Company, Ltd (“Xingguo”), a
limited liability company organized under the laws of the People's Republic of
China  (“PRC”), and each of the shareholders of Xingguo listed on Appendix 1
(“Shareholders”). General Red, Xingguo, and Shareholders are collectively
referred to in this Agreement as the “Parties.”

RECITALS

A.

The Shareholders hold a majority of the outstanding shares of Xingguo, a company
with limited liability organized under the laws of the PRC (the “Company”);

B.

The Shareholders are willing to entrust the person designated by General Red
with their voting rights (with respect to shares held by each such party)
without any limitations, at any shareholder meeting of the Company.

NOW THEREFORE, the parties agree as follows:

1.

Each Shareholder hereby agrees to irrevocably grant the person designated by
General Red with the right to exercise his, her or its shareholder voting rights
and other shareholder right, including the attendance at and the voting of such
shares at the shareholder's meeting of Company (or by written consent in lieu of
a meeting) in accordance with applicable laws and its Articles of Association,
including but not limited to the rights to sell or transfer all or any of his
equity interests of the Company, and appoint and vote the directors and the
Chairman as the authorized representative of the shareholders of Company.

2.

General Red agrees to designate the person who accepts the authority granted by
the Shareholders hereunder pursuant to the Article 1 of this Agreement, and the
designated person shall represent the Shareholders to exercise the Shareholders'
voting rights and other shareholder rights pursuant to this Agreement.

3.

The Shareholders hereby acknowledge that, whatever any change with the equity
interests of Company, they shall both entrust the person designated by General
Red with all shareholder's voting rights and all the rights of shareholders; if
the Shareholders transfer their equity interests of Company to any individual or
company, General Red, or the individuals or entities designated by General Red
(the “Transferee”), they shall compel and assure that such Transferee sign an
agreement with the same terms and conditions of this Agreement granting General
Red the shareholder rights of Transferee.

4.

The Shareholders hereby acknowledge that the obligations of the Shareholders
under this Agreement are separate, and if one such party shall no longer be a
shareholder of the Company, the obligations of the other party shall remain
intact.

--------------------------------------------------------------------------------



5.

The Shareholders hereby acknowledge that if General Red withdraws the
appointment of the relevant person, General Red will withdraw the appointment
and authorization to this person and authorize other persons, in substitution,
designated by General Red for exercising shareholder voting rights and other
rights of themselves at the shareholder meetings of the Company.

6.

This Agreement has been duly executed by the parties' authorized representatives
as of the date first set forth above and shall be effective simultaneously.

7.

The effective term shall be ten (10) years and may be extended by the written
agreement among the Parties upon the expiration of this Agreement.

8.

Any amendment and/or rescission shall be agreed by the Parties in writing.

IN WITNESS WHEREOF each party hereto have caused this Proxy Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.

 

GENERAL RED:

By: /s/    Xingping Hou                                       
                Xingping Hou

President, Chairman of the Board

 

XINGGUO:

By: /s/    Xingguo General Red Navel Orange Preservation Company,
Ltd.               
                Xingguo General Red Navel Orange Preservation Company, Ltd.

 

SHAREHOLDERS:

[SIGNATURES PAGES FOR SHAREHOLDERS FOLLOWS]


By: /s/    Xingping Hou                                       
                Xingping Hou

By: /s/    Xingguo General Fruits Development Company,
Ltd.                                   
                Xingguo General Fruits Development Company, Ltd.

--------------------------------------------------------------------------------